TIMET DECLARES DIVIDEND ON 6-3/4% SERIES A PREFERRED STOCK AND ANNOUNCES RESULTS OF ANNUAL STOCKHOLDER MEETING DALLAS, TEXAS May 24, 2007 Titanium Metals Corporation (“TIMET”) (NYSE:TIE) announced today that its board of directors has declared a quarterly dividend of $0.84375 per share on its 6-3/4% Series A Preferred Stock, payable on June 15, 2007 to stockholders of record as of the close of business on June 1, 2007. TIMET also announced that its stockholders had re-elected each of its seven directors for terms of one year at the annual stockholder meeting held today.TIMET’s directors are:Keith R. Coogan, Norman N. Green, Glenn R. Simmons, Harold C. Simmons, Thomas P. Stafford, Steven L. Watson and Paul J. Zucconi. TIMET, headquartered in Dallas, Texas, is a leading worldwide producer of titanium metal products.Information on TIMET is available on its website at www.timet.com. ·····
